Citation Nr: 0009702	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-18 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to educational assistance benefits under chapter 
35 of title 38, United States Code, earlier than March 1995.  





ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran, upon whose service the benefits at issue are 
based, had active military duty from February 1957 to March 
1961.  The appellant is the veteran's spouse.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a May 1996 letter, in which the appellant was advised by the 
Buffalo VARO that educational assistance benefits were not 
payable to her for any period prior to March 4, 1995.  A 
notice of disagreement with that decision was received in 
August 1996, and a statement of the case was issued in 
October 1996.  The appellant perfected her appeal upon the 
receipt at the RO, in February 1997, of a VA Form 9 (Appeal 
to Board of Veterans' Appeals).  Thereafter, the case was 
forwarded to the Board in Washington, DC.  

In March 1998, the Board wrote a letter to the appellant 
asking her to clarify her desires for a hearing before a 
member of the Board.  In April 1998, the Board received the 
appellant's response.  In that response, she expressed her 
desire to appear before a member of the Board at the RO.  
Accordingly, her case was remanded for the RO to schedule the 
requested hearing.  Consistent with that remand, the 
appellant was subsequently scheduled to appear before a 
member of the Board at the RO in January 2000.  The record 
reflects, however, that the appellant failed to report for 
that hearing, and, to date, she has failed to explain her 
absence or request any further hearing.  Accordingly, the 
Board will proceed to address the merits of the appellant's 
claim on the current record.  


FINDINGS OF FACT

1.  The appellant became eligible to apply for Chapter 35 
Dependents' Educational Assistance (DEA) in February 1992.  

2.  The appellant's application for DEA benefits, and 
certifications from the State University of New York at Stony 
Brook confirming her enrollment there for periods of time 
beginning in May 1994, were received by the RO on March 4, 
1996.

3.  The appellant was awarded DEA benefits effective from 
March 4, 1995.


CONCLUSION OF LAW

The criteria for an award of an effective date earlier than 
March 4, 1995, for payment of Chapter 35 Dependents' 
Educational Assistance benefits, are not met.  38 U.S.C.A. §§ 
3512, 3513 (West 1991); 38 C.F.R. §§ 21.3046, 21.4131(a)(2) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case may be briefly summarized.  The 
veteran, from whose active military service the appellant's 
eligibility for the benefits at issue derive, is service 
connected for left and right knee disabilities, a lumbar 
spine disability, and a left ankle disability.  In a March 
1993 rating action, he was awarded a total disability rating 
based on individual unemployability, due to his service-
connected disorders.  This award, which was made effective 
from February 12, 1992, also established potential 
entitlement, for the veteran's spouse, to Dependents' 
Educational Assistance (DEA) under the terms of Chapter 35 of 
Title 38, United States Code.  

On March 4, 1996, the RO received, from the appellant, a VA 
Form 22-5490 (Application for Survivors' and Dependents' 
Educational Assistance).  On this form, the appellant 
indicated that she sought to obtain a Master of Science 
degree in Nursing from the State University of New York 
(SUNY) at Stony Brook.  Also received on March 4, 1996, were 
three VA Forms 22-1999 (Enrollment Certification), signed by 
a Veterans Affairs Coordinator earlier that month.  Those 
documents reflected that, at SUNY Stony Brook, the appellant 
attended a 4-credit-hour class during the period from July 
1994 to August 1994, in connection with a Bachelor of Science 
degree program.  The records also reflect that, in pursuit of 
a Master of Science degree in Nursing, the appellant took 5 
credit hours between August 1994 and December 1994, 5 credit 
hours between January 1995 and May 1995, 4 credit hours 
between May 1995 and July 1995, 2 credit hours between May 
1995 and December 1995, and 6 credit hours between January 
1996 and May 1996.  

In May 1996, the appellant was advised that Chapter 35 
benefits could not be paid prior to one year before the date 
on which her application and enrollment certifications were 
received, and, in June 1996, she was awarded an education 
allowance effective from March 4, 1995.  The appellant now 
seeks an award of DEA benefits from July 1994, when she first 
enrolled at SUNY Stony Brook.  

Under the controlling legal criteria, the beginning date of 
eligibility for payment of Chapter 35 DEA benefits will be 
the effective date of the rating which found the veteran 
permanently and totally disabled, the date the veteran 
received notification of such rating, or any date between 
those times as chosen by the eligible spouse.  38 U.S.C.A. § 
3512(b)(3) (West 1991); 38 C.F.R. § 21.3046 (a)(2)(iii) 
(1999).  In order to receive DEA benefits, however, a 
claimant who has reached majority must file an application as 
prescribed by the Secretary.  38 U.S.C.A. § 3513 (West 1991).  
Furthermore, the legal criteria specify, in pertinent part, 
that the commencing date of an award of DEA benefits is the 
latest of the beginning date of eligibility for the benefit; 
one year before the date of claim for the benefit; or the 
date on which enrollment was certified.  38 C.F.R. 
§ 21.4131(d)(1). 

Under the circumstances set forth above, the earliest the 
appellant became eligible to apply for DEA benefits was when 
her husband, the veteran, was determined to be permanently 
and totally disabled due to his service-connected 
disabilities, effective in 1992.  The undisputed facts show 
that the appellant's enrollment at SUNY Stony Brook was 
certified as taking place in July 1994, and her application 
for Chapter 35 educational assistance was received on March 
6, 1996.

In applying the law, summarized above, the latest of the 
three pertinent dates -- appellant's eligibility for DEA 
benefits in 1992; her enrollment at school in 1994; or one 
year prior to when her application for benefits was received 
on March 4, 1996 -- is clearly one year prior to March 4, 
1996.  Accordingly, since the RO awarded DEA benefits to the 
appellant effective from March 4, 1995, one year prior to 
receipt of her application for those benefits, there is no 
basis for awarding an effective date for such benefits any 
earlier than that which has been currently assigned.  Thus, 
the appeal for entitlement to DEA benefits, earlier than in 
March 1995, must be denied.  

In reaching this decision, the Board is mindful of the 
appellant's contention that, had she been informed earlier, 
by VA, of her eligibility for the benefits at issue, she 
would have submitted her application sooner.  In this regard, 
we observe that the notification sent to the veteran in May 
1993, advising that he had been determined unemployable due 
to his service-connected disability, did not include notice 
of basic eligibility to Chapter 35 benefits.  At the same 
time, however, we must also observe that, while VA makes a 
concerted effort to notify individuals of potential 
entitlement to VA benefits, there is no provision in law 
under which the Department is obligated to provide personal 
notice of a potential benefit to everyone who might be 
potentially eligible.  See, e.g., Erspamer v. Brown, 9 
Vet.App. 507 (1996) (no obligation on VA to furnish DEA 
application to adult son of veteran's surviving spouse); Pfau 
v. West, 12 Vet.App. 515 (1999) (no equitable right to 
effective date for DEA benefits earlier than date appellant 
filed claim).

In any case, at this point in time, it is not possible to 
actually know that, had the appellant been made aware of her 
eligibility for DEA benefits in 1993, she would have applied 
for those benefits any sooner than she did.  Moreover, the 
Board cannot ignore the applicable law and regulations when 
reviewing an appeal.  As described above, the controlling 
legal provisions do not provide for an award of DEA benefits 
for a period of enrollment prior to one year before the 
receipt of the application.  Accordingly, the appellant's 
contentions regarding the failure to be made aware of her 
entitlement to the Chapter 35 benefits does not provide a 
basis upon which to assign an earlier effective date for the 
award of that benefit.  

Finally, the Board notes that the criteria for determining 
the effective date for an award of DEA benefits changed in 
June 1999.  Prior to that date, the criteria specified, in 
pertinent part, that the commencing date of an award of 
Chapter 35 educational benefits was the latest of the date 
enrollment was certified, or the date one year prior to date 
of receipt of the application or enrollment certification, 
whichever were later.  38 C.F.R. § 21.4131(a) (as in effect 
prior to June 1999.)  After June 1999, the pertinent criteria 
for determining the effective date for commencing an award of 
these benefits were amended, as set forth above.  Because of 
the change in criteria made during the pendency of this 
appeal, the Board is obligated to apply the one which is more 
favorable to the appellant.  See Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  As can be readily observed, however, 
the change in criteria simply added the beginning date of 
eligibility for DEA benefits as another date from which the 
benefits may commence.  Since the criteria retained the 
provision that the award could not begin until the latest of 
the enumerated events, adding the date of this appellant's 
eligibility could not in any way change the outcome of this 
appeal.  That is so, because the date on which the appellant 
became potentially eligible for Chapter 35 benefits preceded 
the other enumerated events.  

Although it is the usual practice of the Board to remand a 
claim to the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal, in this case, 
since a different result could not be obtained by having the 
RO consider this particular change, the appellant is not 
prejudiced by our proceeding to the merits of the claim, and 
a remand would only result in needless delay and impose 
further burdens on the RO, with no benefit flowing to the 
appellant.  It has been held that such remands are to be 
avoided.  See Winters v. West, 12 Vet.App. 203 (1999) (en 
banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  


ORDER

Entitlement to an effective date earlier than March 4, 1995, 
for the award of educational assistance benefits under 
chapter 35 of title 38, United States Code,
is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

